

	

		III

		108th CONGRESS

		2d Session

		S. RES. 440

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2004

			Mr. Hatch submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating Thursday, November 18, 2004, as

		  Feed America Thursday.

	

	

		Whereas Thanksgiving Day celebrates the spirit of selfless

			 giving and an appreciation for family and friends;

		

			Whereas the spirit of Thanksgiving Day is a virtue upon which our

			 Nation was founded;

		

			Whereas 33,000,000 Americans, including 13,000,000 children,

			 continue to live in households that do not have an adequate supply of

			 food;

		

			Whereas almost 3,000,000 of those children experience hunger;

			 and

		Whereas selfless sacrifice breeds a genuine spirit of

			 Thanksgiving, both affirming and restoring fundamental principles in our

			 society: Now, therefore, be it

		

	

		That the Senate—

			

				(1)

				designates Thursday, November 18, 2004, as Feed America

			 Thursday; and

			(2)requests that the

			 President issue a proclamation calling upon the people of the United States to

			 sacrifice 2 meals on Thursday, November 18, 2004, and to donate the money that

			 they would have spent on food to a religious or charitable organization of

			 their choice for the purpose of feeding the hungry.

			

